Citation Nr: 1029737	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  04-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed to be the result of Agent Orange exposure in 
service.

2.  Entitlement to service connection for hypertension, to 
include as secondary to Type II diabetes mellitus.

3.  Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
December 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
The Veteran testified at a Board videoconference hearing in 
January 2006.

During the Board hearing, the Veteran withdrew from the appeal 
the issues of service connection for an upper respiratory 
condition, an immune system disorder, and a bilateral hand 
condition.  He confirmed the withdrawals in writing in January 
2006.  See 38 C.F.R. § 20.204(b).  Therefore, these matters are 
not currently before the Board.

In March 2006, the Board affirmed the RO's decision regarding the 
issues denying service connection for Type II diabetes mellitus 
and hypertension.  The Veteran appealed the case to the U.S. 
Court of Appeals for Veterans Claims (Court).  In June 2007, the 
VA General Counsel and the appellant's representative filed a 
joint motion for remand (JMR) with the Court.  The Court approved 
the JMR that month, vacating and remanding the Board's decision 
in this case.

In November 2007, the Board remanded this case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

As addressed more below, the Veteran has initiated a claim for a 
higher initial rating for PTSD.  This issue is addressed in the 
REMAND following decision and is REMANDED to the RO, via the AMC 
in Washington, D.C., for further development.  The Veteran and 
his representative will be notified if any further action on 
their part is required.


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam 
during the Vietnam War, was not present in its inland waterways, 
and was not otherwise exposed to an herbicide agent during 
service.

2.  The Veteran's Type II diabetes mellitus, which first 
manifested many years after service, is not shown to be related 
to active service.

3.  The Veteran's hypertension, which first manifested many years 
after service, is not shown to be related to active service.

4.  The claim of service connection for hypertension as secondary 
to diabetes mellitus has no legal merit in light of the finding 
above.


CONCLUSIONS OF LAW

1.  Service connection for the Type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for the hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based ionizing radiation 
exposure).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service-connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Disorders diagnosed after discharge may still be service-
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including diabetes mellitus and 
cardiovascular-renal disease (including hypertension), are 
presumed to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent or 
more within one year of the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected.  Groves v. Peake, 524 F.3d 
1306 (Fed. Cir. 2008).

The Veteran alleges to having been exposed to herbicides during 
service.  In addition to the general laws governing service 
connection, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam (Vietnam) during the specific time period 
will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

Herbicide exposure is presumed if the veteran served in Vietnam 
from January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service 
in the Republic of Vietnam" means actual service in-country, 
including service on the inland waterways, in Vietnam, during the 
period beginning on January 9, 1962 and ending on May 7, 1975."  
It also includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

However, the provisions of 38 C.F.R. § 3.307(a)(6)(iii) require a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 
2008).  A Veteran who never went ashore from ship on which he 
served in Vietnamese coastal waters is not entitled to 
presumptive service connection due to alleged herbicide exposure.  
Id.  

In addition, the Federal Circuit held that "service in Vietnam" 
will not be presumed based upon the Veteran's receipt of a 
Vietnam Service Medal (VSM).  See Haas, supra.  See also 
VAOPGCPREC 7-93 (holding that service in Vietnam does not include 
service of a Vietnam era Veteran whose only contact with Vietnam 
was flying high-altitude missions in Vietnamese airspace); and 
VAOPGCPREC 27-97 (holding that mere service on a deep-water naval 
vessel in waters off shore of the Republic of Vietnam is not 
qualifying service in Vietnam).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain specified diseases such 
as diabetes mellitus shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Veteran alleges that he was exposed to herbicides while 
stationed aboard the USS HANCOCK from December 1965 to March 
1967.  He claims that herbicides were stored aboard the USS 
HANCOCK for combat aircraft operations, and that he personally 
mixed herbicides with other chemicals into Napalm bomb shells to 
be used in the jungles of Vietnam.  He describes mixing 6 scoops 
of Agent Orange with each mixture of Napalm (Fels Naptha and 
JP4).  He performed this duty approximately three to four times 
per week.  He recalls that the herbicides were stored in powder 
form in 55 gallon drums marked only with a DOT label.  On another 
occasion, however, the Veteran recalled that these chemicals were 
stored in 30 gallon drums.

Additionally, the Veteran claims to have set foot in Vietnam for 
one day in approximately March 1966.  In this respect, the 
Veteran describes catching a flight from the aircraft carrier to 
Da Nang to visit his friend.  He indicates that these were 
unofficially sanctioned flights which were not recorded.  He also 
recalls being stationed within visual sight of the Vietnam 
coastline, and that the USS HANCOCK would sometimes come within 
11/2 miles of the shoreline.

Finally, the Veteran alleges that aircraft returning from combat 
missions were contaminated with herbicides which, in effect, 
contaminated the surfaces of the USS HANCOCK.

The Veteran's service personnel records (SPRs) reflect that the 
Veteran served as an Aircraft Mechanic aboard the Attack Carrier 
USS HANCOCK (CVA-19) which operated within the contiguous waters 
of Vietnam in direct support of military operations.  From 
December 1965 to July 1966, the USS HANCOCK flew over 11,000 
combat sorties and delivered over 7,000 tons of ordnance.  The 
combat sorties involved destroying logistical lines of 
communication, aircraft, highway or railroad bridges, water 
craft, vehicles and fixed structures.  The Veteran was awarded 
the Vietnam Service Medal with two Bronze Stars, the National 
Defense Service Medal, the Meritorious Unit Commendation Ribbon, 
and the National Defense Service Medal.

The Veteran's SPRs also do not document any temporary duty 
assignments wherein the Veteran set foot in Vietnam.  There is 
also no mention that any combat sorties emanating from the USS 
HANCOCK involved defoliation duties, or that any herbicides were 
stored aboard the USS HANCOCK.

In January 2003, the National Personnel Records Center (NPRC) 
informed VA that it had no records of the Veteran's exposure to 
herbicides.

A May 2009 letter from the Department of the Army, U.S. Army and 
Joint Services Records Research Center (JSRRC), entitled "Joint 
Services Records Research Findings Regarding Navy and Coast Guard 
Ships During the Vietnam Era" states as follows:

1.  In the course of its research efforts, the 
JSRRC has reviewed numerous official military 
documents, ships histories, deck logs, and other 
sources of information related to Navy and Coast 
Guard ships and the use of tactical herbicide 
agents, such as Agent Orange, during the Vietnam 
Era.

2.  To date, the JSSRC has found no evidence that 
indicates Navy or Coast Guard ships transported 
tactical herbicides from the Unites States to the 
Republic of Vietnam or that ships operating off 
the coast of Vietnam used, stores, tested, or 
transported tactical herbicides.  Additionally, 
the JSRRC cannot document or verify that a 
shipboard veteran was exposed to tactical 
herbicides based on contact with aircraft that 
flew over Vietnam or equipment that was used in 
Vietnam.

3.  Therefore, the JSRRC can provide no evidence 
to support a veteran's claim of exposure to 
tactical herbicide agents while serving aboard a 
Navy or Coast Guard ship during the Vietnam Era.

Notably, the Veteran does not allege, and it is not suggested, 
that the USS HANCOCK can be deemed a "brownwater" ship which 
entered the inland waterways of Vietnam.  See generally VBA 
Compensation Bulletin dated January 2010.

At the outset, the Board notes that the Veteran is currently 
diagnosed as having Type II diabetes mellitus according to 
private treatment records from Elmhurst Hospital.  According to 
his videoconference hearing testimony, the Veteran contends that 
his diabetes first emerged in the late 1980s.  The medical 
evidence of record supports that contention.  The Veteran's 
service treatment records (STRs) contain no evidence of diabetes 
or hypertension in service from June 1965 to December 1968, or 
within the one-year period following the Veteran's separation 
from service, or for many years thereafter.  There is no 
competent opinion suggesting that diabetes mellitus and/or 
hypertension were first manifest in service and/or causally 
related to an in service event.

Overall, the lay and medical evidence provides strong evidence 
against an award of service connection on a direct basis, or on a 
presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307, 
3.309.  In this respect, the credible lay and medical evidence 
shows that the Veteran's diabetes mellitus and hypertension first 
manifested many years after service and there is no credible, 
persuasive and competent evidence providing a link between such 
disorders and an event during service.

The Board further notes that United States Court of Appeals for 
the Federal Circuit has determined that a substantial a lapse of 
time between separation from service and post-service treatment 
for the claimed disorder(s) is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Veteran essentially seeks to establish service 
connection for Type II diabetes mellitus on a presumptive basis 
as due to exposure to herbicides during service.  The Board must 
therefore determine whether the Veteran is entitled to 
presumptive service connection for diabetes mellitus and/or 
hypertension pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6), as well as whether the Veteran is entitled to 
service connection on a direct basis.  Combee, 34 F.3d at 1043.

First, the Board finds that the Veteran's service aboard the USS 
HANCOCK does not constitute "service in Vietnam" as defined for 
purposes of presuming herbicide exposure.  38 C.F.R. 
§ 3.307(a)(6)(iii); Haas, 525 F.3d at 1193-1194.  STRs, SPRs, and 
the NPRC confirm that the Veteran served aboard the USS HANCOCK 
in the official waters of Vietnam in various intervals from 
December 1965 to October 1968.  The NPRC and the JSRRC have no 
information that tactical herbicides were stored and used aboard 
the USS HANCOCK.

The Board acknowledges the Veteran's arguments that he personally 
mixed herbicides with bombs prepared for aircraft sorties.  The 
Board first observes that the Veteran's personal knowledge of 
whether herbicides were used is quite questionable, given that he 
only recollects a powder being stored with a DOT label with no 
identifying information.  Additionally, the Veteran 
inconsistently refers to some type of powder material either 
being stored in 30 or 55 gallon drums.  Thus, it is unclear how 
the Veteran has come to the conclusion that this power material 
was one of the herbicides identified in 38 C.F.R. § 3.307(a)(6).

Beyond this questionable lack of personal knowledge, the 
Veteran's allegations are contrary to the known documentary facts 
provided by the service department and JSRRC.  For example, the 
SPRs describe the USS HANCOCK as supporting over 11,000 combat 
sorties which involved destruction of enemy assets, supply lines 
and infrastructure.  There is no mention of any defoliation 
duties.  Additionally, the JSRRC has had the obligation and duty 
to investigate these types of matters through review of official 
military documents, ships histories, deck logs, and other sources 
of information related to Navy and Coast Guard ships and the use 
of tactical herbicide agents.  The JSRRC found no evidence that 
any Navy or Coast Guard ships transported tactical herbicides 
from the Unites States to the Republic of Vietnam or that ships 
operating off the coast of Vietnam used, stored, tested, or 
transported tactical herbicides.  

Quite simply, the Board finds that the factual information 
contained in the SPRs and the JSRRC report, which establish that 
tactical herbicides were not used, stored, tested, or transported 
aboard the USS HANCOCK, greatly outweighs the what the Board can 
only describe as the Veteran's highly vague recollections that 
herbicide were stored and mixed aboard the USS HANCOCK.

Simply stated, the Board is unaware of any aircraft carrier that 
was ever used to spray or store defoliates.  The size of a plane 
landing on an aircraft carrier would seem to prohibit such 
actions, which seems to be confirmed by the above.  Such clear 
facts, the Board finds, provides highly probative evidence 
against this claim, undermining the Veteran's credibility with 
the Board. 

The Board next notes that, at his Travel Board hearing, the 
Veteran testified that he set foot on the Vietnam mainland for 
one day in March 1966 to visit a fellow serviceman.  He arrived 
in Vietnam on a plane that departed from the USS HANCOCK to Da 
Nang.

SPRs do not confirm this flight.  In fact, the Veteran reported 
that such a visitation would have been unofficial and 
undocumented.  A lay statement in support of the Veteran's visit 
to Vietnam is not possible because the serviceman the Veteran 
visited died in Vietnam.

On review of the entire evidentiary record, the Board finds that 
the Veteran's allegations of setting foot in Vietnam to be not 
credible.  The Veteran filed these claims in December 2002.  The 
Veteran did not mention having set foot in Vietnam in his Agent 
Orange exposure questionnaire that he submitted in January 2003.  
Rather, he referred to "Off Shore Vietnam" exposure.  In an 
October 2003 report of contact with the RO, the Veteran argued 
that his ship service within 12 miles of the Vietnam coastline 
should constitute "in country" service.  At that time, he made 
no mention of having set foot in Vietnam. 

The Veteran first reported the an unofficial setting foot in 
Vietnam in January 2006, which is many years after the initial 
filing of claim and having received denials of his claim for lack 
of Vietnam service.  Notably, the details of this alleged 
visitation cannot be investigated according to the Veteran's own 
testimony.  Unfortunately, the Veteran's candor and credibility 
has been so severely impeached that this allegation of having set 
foot in Vietnam is rejected as untrue.

Further, in reviewing this case, the Board notes that the Veteran 
informed a private examiner in January 1999 that he underwent 
"shrapnel removal from his right groin in March of 1966 during 
the Vietnam War."  

This statement is patently untrue according to STRs and 
demonstrates a lack of candor on the Veteran's part, undermining 
the Veteran's credibility with the Board.  In addition, the Board 
also finds that the Veteran's allegation of mixing herbicides 
with Napalm bombs aboard the USS HANCOCK to be incredible given 
the documentary evidence of record provided by the SPRs and the 
JSRRC.  Additionally, the Veteran inconsistently reports that 
such powder was stored in either 30 or 55 gallon drums.

In the absence of corroborating documentary evidence, the Board 
finds that the Veteran's allegation of setting foot in Vietnam to 
be unreliable, unsubstantiated, unable to be substantiated and 
untrue.  In short, the Veteran's allegation of setting foot in 
Vietnam is rejected as factually untrue.

Consequently, the Board finds that the Veteran cannot be presumed 
to have been exposed to herbicides in service despite his current 
diagnosis of Type II diabetes mellitus.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Nonetheless, even when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  As noted in Haas, 
a claimant is entitled to set forth evidence of actual herbicide 
exposure.  However, as set forth above, the Board has fully 
addressed all lay allegations of potential herbicide exposure and 
have found none.  The Board has further found that diabetes 
mellitus and hypertension cannot be established under the general 
laws governing the awards of service connection.

The Veteran has not alleged the onset of diabetes mellitus and/or 
hypertension in service with recurrent or persistent symptoms of 
disability thereafter.  The available STRs and postservice 
medical record also do not suggest the onset of such diseases in 
service.  Based on the above, service connection may not be 
established based on chronicity in service or post-service 
continuity symptoms first seen in service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Board acknowledges the Veteran's belief that his currently 
diagnosed diabetes mellitus and hypertension are causally related 
to events during service.  However, the Veteran's actual exposure 
to herbicides has not been established.  Additionally, the 
competent medical evidence, in the form of STRs and private 
medical records showing the onset of diabetes mellitus and 
hypertension many years after service, greatly outweighs the 
Veteran's lay assertions of medical diagnosis and etiology in 
this case.  38 C.F.R. § 3.159(a).

In summary, the Board finds that the service department evidence 
establishes that the Veteran's service aboard the USS HANCOCK did 
not involve potential exposure to herbicides, and that the 
Veteran did not set foot in Vietnam.  The additional service and 
post-service medical records, showing the onset of diabetes 
mellitus and hypertension many years after service, provide 
further evidence against these claims, outweighing the Veteran's 
statements to the contrary.  As the claim of service connection 
for diabetes mellitus is denied, the claim of service connection 
for hypertension as secondary to diabetes mellitus has no legal 
merit.  38 C.F.R. § 3.310.  Accordingly, the Board finds that the 
preponderance of the evidence is against the service connection 
claims for Type II diabetes mellitus and hypertension.  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Pre-adjudicatory RO letters in December 2002 and July 2003 
substantially complied with the VCAA notice requirements as they 
advised the Veteran of the types of evidence and/or information 
deemed necessary to substantiate his claims, and the relative 
duties on the part of himself and VA in developing his claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board is aware of the decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), regarding notice requirements.  As the 
claims remain denied, the failure to provide pre-adjudicatory 
notice on the downstream issues of establishing a disability 
rating and effective date of award is harmless error, as these 
issues are not implicated.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, his 
SPRs, his VA clinical records, and private clinical records.  
There are no outstanding requests to obtain any private treatment 
records for which the Veteran has identified and authorized VA to 
obtain on his behalf.

This case was subject to a JMR motion requesting additional 
research by JSRRC.  In response, the RO has submitted to the 
record a May 2009 Memorandum from JSRRC, entitled "Joint 
Services Records Research Findings Regarding Navy and Coast Guard 
Ships During the Vietnam Era," which specifically addresses the 
issues at hand.  The Board finds that the RO has substantially 
complied with the Board's November 2007 and JMR remand 
directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268 (1998).  Further efforts to 
confirm the Veteran's allegations will clearly not provide a 
basis to grant this claim, for reasons the Board has attempted to 
make clear above. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1), (2).  An 
examination or opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(B) establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in this 
case as there is sufficient evidence to decide the claims.  The 
Veteran has been examined by medical professionals and those 
records are with the claims files.  The Board has determined that 
the credible evidence shows that diabetes mellitus and 
hypertension first manifested many years after service absent 
persistent or recurrent symptoms since service.  The Board has 
further found that the Veteran was not exposed to herbicides as 
alleged, and that there is no competent evidence suggesting that 
the Veteran's currently claimed disorders are otherwise related 
to event(s) in service.  As such, the Board finds no basis to 
obtain medical opinion in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim of entitlement to service connection for Type II 
diabetes mellitus due to herbicide exposure is denied.

The claim of entitlement to service connection for hypertension 
due to herbicide exposure is denied.


REMAND

At the time of the Board's November 2007 remand, a temporary RO 
adjudication folder had not been associated with the claims 
folder.  This folder reflects that an RO rating decision dated 
January 2007 granted service connection for PTSD, and assigned an 
initial 30 percent rating effective September 12, 2006.  

By written statement received in May 2007, the Veteran submitted 
a timely Notice of Disagreement with this decision which 
initiated an appeal to the Board.  See 38 C.F.R. §§ 20.201, 
20.302.  The RO has not had the opportunity to issue a Statement 
of the Case on this issue, which would allow the Veteran to 
perfect his appeal to the Board if he so desires.  This issue, 
therefore, is remanded on due process grounds.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case on the 
issue of entitlement to an initial rating greater 
than 30 percent rating for PTSD.  Advise the 
Veteran that a timely substantive appeal will be 
necessary to perfect the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


